IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MARLENE KAY WALTMAN AND JOEL             : No. 473 EAL 2016
WALTMAN, HUSBAND AND WIFE                :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
GYRUS ASMI, L.P., GYRUS ACMI, LLC,       :
GYRUS ACMI, INC., GYRUS MEDICAL          :
LTD., OLYMPUS CORPORATION OF             :
THE AMERICAS, OLYMPUS AMERICA            :
INC., OLYMPUS CORPORATION                :
                                         :
                                         :
PETITION OF: OLYMPUS                     :
CORPORATION, GYRUS ACMI, INC.,           :
AND GYRUS ACMI, LLC                      :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal is

DENIED.